Name: 91/81/EEC: Commission Decision of 11 February 1991 adopting the 1991 plan allocating to the Member States resources to be charged to the 1991 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  economic policy;  foodstuff;  social affairs
 Date Published: 1991-02-21

 Avis juridique important|31991D008191/81/EEC: Commission Decision of 11 February 1991 adopting the 1991 plan allocating to the Member States resources to be charged to the 1991 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 048 , 21/02/1991 P. 0030 - 0032COMMISSION DECISION of 11 February 1991 adopting the 1991 plan allocating to the Member States resources to be charged to the 1991 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (91/81/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 2736/89 (3), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2205/90 (5), and in particular Article 2 (4) thereof, Whereas, in order to implement the scheme for the supply of such food to the most deprived section of the population, to be financed from resources available in the 1991 budget year, the Commission must adopt a plan; whereas this plan should indicate in particular the quantity of products by type that may be withdrawn from intervention stock for distribution in each Member State and the financial resources made available to implement the plan in each Member State; whereas this plan should also indicate the level of appropriations to be reserved to cover costs of intra-Community transport of intervention products as referred to in Article 7 of Regulation (EEC) No 3744/87; Whereas for the 1991 scheme all Member States, except Germany, have provided the information required in accordance with the provisions of Article 1 (3) of Regulation (EEC) No 3744/87; Whereas, in order to facilitate the implementation of this scheme, it is necessary to specify the rates of exchange to be employed in converting the ecu into national currencies and to do so at rates which reflect economic reality; Whereas the Commission has already taken several Decisions allocating resources to be charged to the 1991 budget to a number of Member States; Whereas the appropriations available to implement the plan in 1991 are now known; whereas it is necessary, in order to help optimize the utilization of budget appropriations to take account of the degree to which the various Member States used the resources allocated to them in 1989 and 1990, but to do so in a manner which does not prejudge any possible further allocations relating to 1991; Whereas, in accordance with the provisions of Article 1 (4) of Regulation (EEC) No 3744/87, the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this plan; Whereas the measures provided for in this Decision are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 The plan referred to in Article 2 (1) of Regulation (EEC) No 3744/87 for 1991 is adopted as set out in the following Articles. Article 2 1. Subject to a limit of ECU 2 419 000, the following quantities of produce may be withdrawn from intervention for distribution in Belgium: - 600 tonnes of soft wheat, - 500 tonnes of butter, - 600 tonnes of beef. 2. The quantities and the resources already allocated for 1991 to Belgium by Commission Decision 90/498/EEC (6) are included in this Article. Article 3 1. Subject to a limit of ECU 2 219 000, the following quantities of produce may be withdrawn from intervention for distribution in Denmark: - 20 tonnes of butter, - 250 tonnes of beef. 2. The quantities and the resources already allocated for 1991 to Denmark by Commission Decision 90/499/EEC (1) are included in this Article. Article 4 Subject to a limit of ECU 13 482 000, the following quantities of produce may be withdrawn from intervention for distribution in Greece: - 4 000 tonnes of beef. Article 5 Subject to a limit of ECU 34 519 000, the following quantities of produce may be withdrawn from intervention for distribution in Spain: - 39 800 tonnes of soft wheat, - 11 000 tonnes of durum wheat, - 8 000 tonnes of butter, - 8 000 tonnes of beef, - 10 500 tonnes of olive oil. Article 6 1. Subject to a limit of ECU 27 814 000, the following quantities of produce may be withdrawn from intervention for distribution in France: - 4 000 tonnes of soft wheat, - 7 500 tonnes of durum wheat, - 3 500 tonnes of butter, - 4 500 tonnes of beef, - 1 200 tonnes of rice. 2. The quantities and the resources already allocated for 1991 to France by Commission Decision 90/556/EEC (3) are included in this Article. Article 7 Subject to a limit of ECU 4 178 000, the following quantities of produce may be withdrawn from intervention for distribution in Ireland: - 50 tonnes of butter, - 1 450 tonnes of beef. Article 8 1. Subject to a limit of ECU 24 457 000, the following quantities of produce may be withdrawn from intervention for distribution in Italy: - 2 500 tonnes of soft wheat, - 6 200 tonnes of durum wheat, - 1 500 tonnes of rice, - 1 000 tonnes of butter, - 6 500 tonnes of beef, - 1 000 tonnes of olive oil. 2. The quantities and the resources already allocated for 1991 to Italy by Commission Decision 90/646/EEC (4) are included in this Article. Article 9 Subject to a limit of ECU 86 000, the following quantities of produce may be withdrawn from intervention for distribution in Luxemoburg: - 30 tonnes of soft wheat, - 20 tonnes of milk powder, - 15 tonnes of beef. Article 10 Subject to a limit of ECU 3 286 000, the following quantities of produce may be withdrawn from intervention for distribution in the Netherlands: - 269 tonnes of butter, - 538 tonnes of beef. Article 11 Subject to a limit of ECU 9 588 000, the following quantities of produce may be withdrawn from intervention for distribution in Portugal: - 980 tonnes of soft wheat, - 710 tonnes of durum wheat, - 700 tonnes of rice, - 500 tonnes of butter, - 1 130 tonnes of beef, - 600 tonnes of olive oil, - 600 tonnes of milk powder. Article 12 Subject to a limit of ECU 24 952 000, the following quantities of produce may be withdrawn from intervention for distribution in the United Kingdom: - 3 775 tonnes of butter, - 2 965 tonnes of beef. Article 13 ECU 3 million is reserved to cover the costs of intra-Community transport referred to in Article 2 (1) of Regulation (EEC) No 3744/87. Article 14 1. The withdrawals referred to in Articles 2 to 12 may be made from 1 October 1990 until 31 August 1991. 2. All amounts in ecus shall be converted into national currencies at the rates applicable on 2 January 1991 and published in Official Journal of the European Communities No C 1 of 3 January 1991, page 1. Article 15 This Decision is addressed to the Member States. Done at Brussels, 11 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 263, 9. 9. 1989, p. 19. (4) OJ No L 164, 24. 6. 1985, p. 1. (5) OJ No L 201, 31. 7. 1990, p. 9. (6) OJ No L 277, 9. 10. 1990, p. 40. (7) OJ No L 277, 9. 10. 1990, p. 42. (8) OJ No L 314, 14. 11. 1990, p. 19. (9) OJ No L 351, 15. 12. 1990, p. 51.